FILED
                           NOT FOR PUBLICATION
                                                                            AUG 18 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

MICHAEL B. WILLIAMS,                             No.   15-17499

              Petitioner-Appellant,              D.C. No. 4:14-cv-01831-PJH

 v.
                                                 MEMORANDUM*
AUDREY KING, Executive Director,
Coalinga State Hospital,

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Phyllis J. Hamilton, Chief Judge, Presiding

                      Argued and Submitted August 14, 2017
                            San Francisco, California

Before: RAWLINSON and N.R. SMITH, Circuit Judges, and WATTERS,**
District Judge.

      Michael Williams appeals the denial of his 28 U.S.C. § 2241 habeas petition.

We affirm the denial of the petition under Younger abstention. See Younger v.

Harris, 401 U.S. 37 (1971).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Susan P. Watters, United States District Judge for the
District of Montana, sitting by designation.
      Under Younger abstention, a federal court must abstain from ruling in a case

if four requirements are met:

      (1) a state-initiated proceeding is ongoing; (2) the proceeding implicates
      important state interests; (3) the federal plaintiff is not barred from
      litigating federal constitutional issues in the state proceeding; and (4) the
      federal court action would enjoin the proceeding or have the practical
      effect of doing so.

San Jose Silicon Valley Chamber of Commerce Political Action Comm. v. City of

San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008). Williams only challenges whether

the first of these four elements has been satisfied.

      The first element is satisfied, because the underlying state case is an

ongoing, state-initiated proceeding. The San Francisco District Attorney’s office

filed a petition to commit Williams under California’s Sexually Violent Predator

Act (“SVPA”). The state court immediately held a probable cause hearing and,

since then, has continued to hold hearings and rule on the motions filed by the

parties in the case. “[N]o final judgment has been entered, [so] the proceeding is

plainly ongoing.” Id. at 1093. Moreover, there is no statutory deadline by which

the state case must be completed. Thus, although many years have passed since

the SVPA petition was first filed, the case is still ongoing for the purposes of

Younger abstention.




                                           2
      Williams also argues that this case is one of the exceptions to the general

rule requiring abstention due to the extraordinary circumstances he faces. 546 F.3d

at 1092 (“An exception to that general rule exists if there is a ‘showing of bad

faith, harassment, or some other extraordinary circumstance that would make

abstention inappropriate.’” (citation omitted)). Williams fails to cite any authority

to support his contention that the delay in holding his civil commitment trial

constitutes extraordinary circumstances for the purposes of Younger abstention.1

Moreover, Williams has contributed substantially to his own circumstances as he

has continued to ask for trial continuances, new counsel, and new probable cause

hearings in his state case. Not only has he requested these delays, but he has failed

to prompt the state court to hold his civil commitment trial. It would violate the

principles behind Younger abstention to grant Williams’s requested relief—release

from state custody, without ever having a civil commitment trial—after he created

the alleged “extraordinary circumstances” he now faces.

      AFFIRMED.




      1
        Williams cites cases in which the Supreme Court has described long
delays in prosecuting criminal defendants as “extraordinary.” These cases are not
relevant as (1) Younger abstention was not at issue in any of them and (2) they
implicated the Sixth Amendment right to a speedy criminal trial, which is not at
issue here.
                                           3